Citation Nr: 1818802	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-32 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than April 24, 2012, for the award of a 100 percent disability rating for posttraumatic stress disorder (PTSD), to include on the basis of clear and unmistakable error (CUE) in a March 2010 rating decision.


REPRESENTATION

Appellant represented by:	African American PTSD Association


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel
INTRODUCTION

The Veteran served on active duty from April 1989 to November 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In January 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I.  Outstanding Treatment Records

In the June 2014 statement of the case (SOC) issued in connection with this matter, the RO noted that it had reviewed VA treatment records dating from January 2011 through May 2014.  However, it appears that the majority of the Veteran's 2011 VA treatment records have not been associated with the claims file.  As those records could contain information relevant to the question of whether she is entitled to an effective date earlier than April 24, 2012, for the award of a 100 percent disability rating for PTSD, they must be obtained on remand.

II.  AOJ Adjudication of CUE Allegation

In the January 2014 notice of disagreement (NOD) the Veteran submitted in connection with the instant appeal, she stated that she was requesting an effective date for the award of a 100 percent disability rating for her service-connected PTSD that was tied to the "submission date" of the March 2010 rating decision that granted service connection for that disability.  In support of that request, the Veteran asserted that the RO's award of a 70 percent disability rating for PTSD and simultaneous proposal to find her incompetent for the purpose of managing her VA benefit payments constituted CUE.  Specifically, she argued that the award of a 70 percent, rather than 100 percent, rating was erroneous, because she was declared incompetent based on her daily actions and activities and "clearly met all of the stipulations listed for the rating of 100%."

In its June 2014 SOC, the RO acknowledged the Veteran's CUE allegation, but concluded, in pertinent part, that she had not identified a specific rating decision in connection with that allegation.  As a result, the RO did not address the arguments detailed above.  

During her January 2017 Board hearing, the Veteran, through her representative, clarified that she believed that the rating decision issued by the RO in March 2010 contained CUE.

In short, the Veteran has now clearly identified a specific rating decision in connection with her CUE allegation.  As a result, the question of whether the March 2010 rating decision contained CUE must be remanded for adjudication by the AOJ in the first instance.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all of the Veteran's VA treatment records for the period from October 2010 through January 2012 are associated with the claims file.

2.  Adjudicate the Veteran's allegation of clear and unmistakable error in the March 2010 rating decision.

3.  After the above actions have been completed, readjudicate the claim of entitlement to an effective date earlier than April 24, 2012, for the award of a 100 percent disability rating for PTSD, to include consideration of the Veteran's allegation of CUE.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and her representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

